DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ claimed invention, filed 10 December 2020, in the matter of Application N° 17/117,790.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application is being examined under the pre-AIA  first to invent provisions.
No additions, amendments, or cancellations to the originally-filed claims has been made.
The issue of new matter is thus moot.

Priority
The instant application is a continuation (CON) of US Application 15/918,273, filed 12 March 2018, and ABANDONED on 26 January 2021.  The ‘273 application is also a CON of US Application 13/842,354, filed 15 March 2013, and granted as USPN 9,913,859 on 25 October 2017 and published on 13 March 2018.

Examiner Initiated Interview
On Friday, October 14, 2022, the Examiner telephoned Applicant’s representative following complete consideration of the instantly filed CON.  Therein, the Examiner sought to solicit two items: (1) a Terminal Disclaimer over the ‘859 patent and (2) permission to cancel claims 105-120 via Examiner’s Amendment.
The latter was granted by Applicant’s representative on Thursday, October 20th and upon submission and approval of the requested Terminal Disclaimer, the claims will be canceled.  Claims 105-120 will thus not be treated further on the merits owing to their approved disposition and will be indicated as withdrawn from consideration until such time as the Terminal Disclaimer has been approved.
Thus, claims 1-104 represent all claims currently under consideration.

Information Disclosure Statement
Two Information Disclosure Statements (IDS) filed 25 January 2021 and 26 May 2021 are acknowledged and have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-46, 48-77, 79, and 80 of Loosemore (USPN 9,913,859 B1). Although the claims at issue are not identical, they are not patentably distinct from each other.  The limitations recited in independent claims 1, 23, 67, 71, 103, and 104 are considered to be read on, respectively, by claims 1, 20, 52, 53, and 80 of the ‘859 patent.
The limitations of instant independent claim 1 recite:
A teat dip comprising:
iodine and chlorhexidine salt;
wherein the iodine comprises a mixture of sodium iodide and an iodophore;
wherein the chlorhexidine salt is selected from one of chlorhexidine hydrochloride, chlorhexidine lactate, chlorhexidine, chlorhexidine phosphate, and chlorhexidine gluconate;
wherein the iodine comprises about 0.1 to 5 weight percent of the teat dip;
wherein the chlorhexidine salt comprises about 0.2 to 4 weight percent of the teat dip;
wherein sodium iodide comprises between 10% and 100% of the iodine; and
wherein the iodophore comprises the remaining iodine in the teat dip.
The above recited composition claim forms the basis of the remaining independent claims 23, 67, 71, 103, and 104.

The limitations of independent claim 1 of the ‘859 patent disclose:
A teat dip comprising:
iodine, comprising a mixture of an iodide salt and an iodophore, said iodide salt is sodium iodide and wherein the iodine comprises about 0.1 to about 5 weight percent of the teat dip, said iodide salt comprises from about 10% to about 100% of said iodine and said iodophore comprises the remaining iodine; and
a chlorhexidine salt selected from chlorhexidine hydrochloride, chlorhexidine lactate, or chlorhexidine phosphate, where the chlorhexidine salt further comprises between 0.2% and 4% of the composition by weight.
The above practiced composition claim forms the basis of the remaining independent claims 20, 52, 53, and 80.
The Examiner respectfully submits that a person of ordinary skill in the art at the time the instant invention was made, in possession of the ‘859 patent, would have had a very reasonable expectation of arriving at the claimed composition and methods of preparation and treatment, particularly as the practiced composition would have put said artisan in possession of the instantly recited composition.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

Allowable Subject Matter
Claims 1-104 are free of the prior art.  This assessment stands apart from the foregoing issue of Nonstatutory Double Patenting.
Applicant’s filed inventions as recited in each of independent claims 1, 23, 67, 71, 103, and 104 are considered to be free of the prior art for the same reasons as discussed in the Notice of Allowance mailed October 25, 2017 for application 13/842,354.
Therein, Applicant’s claimed compositions and preparation method were clarified for the record, noting that the composition, minimally (e.g., claim 1) requires the presence of iodine and chlorhexidine salt.  Regarding the iodine component, it is claimed as being present in an amount ranging from 0.1-5 wt% of the overall composition and being composed of sodium iodide and an iodophor.  The sodium iodide is recited as representing between 10-100 wt% (i.e., 10.1-99.9 wt%) of the iodine component and the iodophor makes up the balance.  That being said, the iodophor is noted as being required alongside the sodium iodide portion of the iodine component. 
With these limitations in mind, a supplemental search of the prior art was conducted.  The Examiner discovered the following references:
Ehrhard et al. (USPNs: 6,203,812; 6,395,289; and 6,440,442);
Wang et al. (US Pre-Grant Publication Nº 2003/0194415);
Scholz et al. (US Pre-Grant Publication Nº 2011/0274770);
Loosemore et al. (USPN 6,107,344);
Evans et al. (US Pre-Grant Publication Nº 2005/0238728);
Corby et al. (EP 0 473 395); and
Huang et al. (US Pre-Grant Publication Nº 2008/0081020).
Each of the foregoing references is considered to teach and suggest each of the claimed limitations which are recited with one notable exception.  None of the references teaches a composition comprising sodium iodide ranging from 0.1-5 wt% of the composition.  Noting that the required amounts for both the sodium iodide and the iodophor components must both be met, sodium iodide absolutely must be present in any composition in the art order meet the claimed iodine limitation.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615